


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is by and between
Umpqua Holdings Corporation (“Umpqua”) and Cort O’Haver (“Officer”), dated
effective as of December 1, 2014.


1.    PURPOSE OF AMENDMENT AND DURATION OF AGREEMENT.


1.1    The purpose of this Amendment is to extend the term of the Employment
Agreement dated effective as of March 24, 2010 (as previously amended, the
“Employment Agreement”), the term of which is set to expire on December 31,
2014, and to amend certain provisions of the Employment Agreement as set forth
below.


1.2    The duration of the Employment Agreement is hereby amended and extended
to December 31, 2019, unless sooner terminated as set forth in the Employment
Agreement.


2.    DEFINITION OF “GOOD REASON”. The definition of “Good Reason” set forth in
Section 7.2 of the Employment Agreement is hereby amended in its entirety and
replaced with the following:

“7.2    Good Reason. For purposes of this Agreement, ‘Good Reason’ for Officer’s
resignation of employment will exist upon the occurrence of one or more of the
following events, without Officer’s consent, if Officer has informed Umpqua in
writing of the circumstances described below that could give rise to resignation
for Good Reason within 30 days of the occurrence of such event and within 60
days of such written notice Umpqua has not removed such circumstances (or
notified Officer that Umpqua disputes that such circumstances qualify as Good
Reason):


(a)    A material reduction of Officer’s Base Salary, unless the reduction is in
connection with, and commensurate with, reductions in the salaries of all or
substantially all senior officers of Umpqua; or


(b)    A requirement for Officer to relocate to a facility or location more than
30 miles from the location where Officer is currently employed.


For Officer’s termination to qualify as Termination For Good Reason, Officer
must terminate his employment within 180 days of the occurrence of the Good
Reason event.”
    
3.    EFFECT OF AMENDMENT. Except as specifically set forth in this Amendment,
the Employment Agreement shall continue in full force and effect. Terms not
otherwise defined in this Amendment shall have the meanings set forth in the
Employment Agreement.
4.    ADVICE OF COUNSEL; INTERPRETATION. Officer acknowledges that, in executing
this Amendment, Officer has had the opportunity to seek the advice of
independent legal counsel and has read and understood all of the terms and
provisions of this Amendment. This Amendment shall not be construed against any
party by reason of the drafting or preparation hereof.


UMPQUA HOLDINGS CORPORATION




/s/ Raymond P. Davis            
By:     Raymond P. Davis
Its:    Chief Executive Officer


OFFICER


                    
/s/ Cort O’Haver        ______
Cort O’Haver

1